68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Lee CREED, Plaintiff-Appellant,v.Gayle ALTMAN, Clerk of Superior Court;  County of Moore;Narly Cashwell, Superior Court Judge;  ChristineGraham, Clerk of Superior Court,Defendants-Appellees.
No. 95-7149.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1995.Decided Oct. 19, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  N. Carlton Tilley, Jr., District Judge.  (CA-95-249-3)
Timothy Lee Creed, Appellant Pro Se.
M.D.N.C.
AFFIRMED.
Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we grant leave to proceed in forma pauperis and affirm the appeal on the reasoning of the district court.  Creed v. Altman, No. CA-95-249-3 (M.D.N.C. July 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.